department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number number release date date uil no dear this is in response to your letter dated -----------------requesting an information_letter under section dollar_figure of revproc_2006_4 2006_1_irb_132 relating to the federal tax status of a single-member limited_liability_company assume that a corporation c was established as a nonprofit corporation under the laws of the state of x and that the internal_revenue_service has recognized c as an organization described in sec_501 of the internal_revenue_code assume further that l was formed under the laws of the state of x as a limited_liability_company and that c is the sole member of l l has filed no election on form_8832 to be treated as a corporation or partnership separate from c sec_301_7701-1 of the procedure and administration regulations provides that whether an organization is an entity separate from its owners for federal tax purpose is a matter of federal tax law and does not depend on whether the organization is recognized as an entity under local law sec_301_7701-1 of the regulations provides that the code prescribes the classification of various organizations for federal tax purposes sec_301_7701-1 of the regulations provides that under sec_301_7701-2 and certain organizations that have a single owner can choose to be recognized or disregarded as entities separate from their owners sec_301_7701-2 of the regulations states a business_entity with only one owner is classified as a corporation or is disregarded if the entity is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-3 of the regulations provides that a business_entity that is not otherwise classified as a corporation under sec_301_7701-2 or is eligible to elect its classification for federal tax purposes sec_301_7701-3 of the regulations also provides in part that an eligible_entity with a single owner can elect to be classified as an association or to be disregarded as an entity separate from its owner sec_301_7701-3 of the regulations provides a default classification for an eligible_entity that does not make an election sec_301_7701-3 provides that unless the entity elects otherwise a domestic eligible_entity is disregarded as an entity separate from its owner if it has a single owner sec_301_7701-3 of the regulations provides that an eligible_entity may elect to be classified other than as provided in sec_301_7701-3 by filing form_8832 announcement 1999_43_irb_545 provides that when the owner of an eligible_entity that is treated as a disregarded_entity is exempt from taxation under sec_501 of the code it must include as its own information pertaining to the finances and operation of the disregarded_entity in its annual information_return announcement further states when an entity is disregarded as separate from its owner its operations are treated as a branch or division of the owner the internal_revenue_service has recognized c as an organization described in sec_501 of the code although l is a separate legal entity under applicable state law since l’s sole member is c and l has made no election to be treated as a corporation or partnership separate from c for federal tax purposes l is disregarded and treated as a component of c we also suggest referring to internal_revenue_service publication rev tax issues for limited_liability companies this information_letter is advisory only and has no binding effect on the internal_revenue_service see section dollar_figure of revproc_2006_4 2006_1_irb_132 if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter steven grodnitzky manager exempt_organizations technical group sincerely
